DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hirsch (US 20170373713). 
In regards to claim 1, Hirsch discloses a phone grip attachment (Hirsch Fig. 1-22) comprising: 
a base (Hirsch Fig. 1-22 Item 60) configured for attachment to a phone (Hirsch Abstract, paragraph 0001); and 
a finger-hold (Hirsch Abstract note: this reads on finger brace) attached to the base, the finger-hold having a top member (Hirsch Fig. 16 Item 20) and a bottom member (Hirsch Fig. 16 Item 1600), the finger-hold being movable between an extended position in which an opening is defined between the top member and the bottom member for use in gripping the phone (Hirsch Fig. 16) and a collapsed position in which the top member is substantially flat against the bottom member (Hirsch Fig. 16 note: Item 20 is flat so Item 1600 is flat when the finger loop collapse).
In regards to claim 2, Hirsch discloses a phone grip attachment as described above. Hirsch further discloses the finger-hold is biased to the extended position (Hirsch Fig. 16).
In regards to claim 5, Hirsch discloses a phone grip attachment as described above. Hirsch further discloses the top member of the finger-hold is pivotally attached to the bottom member of the finger-hold (Hirsch Fig. 16 Item 20 and 1600 appear to be pivotally attached).
In regards to claim 6, Hirsch discloses a phone grip attachment as described above. Hirsch further discloses the base includes at least one locking portion configured to engage a portion of the finger-hold to retain the finger-hold in the collapsed position (Hirsch paragraph 0081).
In regards to claim 7, Hirsch discloses a phone grip attachment as described above. Hirsch further discloses the base includes at least one locking portion (Hirsch Fig. 1-22 Item 220) configured to engage a portion of the finger-hold to retain the finger-hold in the collapsed position.
In regards to claim 8, Hirsch discloses a phone grip attachment as described above. Hirsch further discloses the at least one locking portion comprises at least one overhang defining a gap (Hirsch Fig. 1-22 Item 50), the gap below the overhang being configured to receive a portion of the finger-hold to retain the finger-hold in the collapsed position (Hirsch Fig. 1-22 Item 210, 220 paragraph 0053).
In regards to claim 10, Hirsch discloses a phone grip attachment as described above. Hirsch further discloses the bottom member of the finger-hold includes at least one tab (Hirsch Fig. 1-22 Item 210) at an end thereof, the tab being configured to be received in the gap (Hirsch Fig. 1-22 Item 50) below the overhang to retain the finger-hold in the collapsed position.
In regards to claim 16, Hirsch discloses a phone grip attachment as described above. Hirsch further discloses a central portion (Hirsch Fig. 16 Item 30) of the finger-hold is configured to be received in the gap below the overhang to retain the finger-hold in the collapsed position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 17-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Sturniolo (US 201600284280).
In regards to claim 3, Hirsch discloses a phone grip attachment as described above. Hirsch fails to teach the finger-hold is rotatably attached to the base. However, Sturniolo discloses the finger-hold is rotatably attached to the base (Sturniolo Fig. 4 paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sturniolo’s handle in Hirsch’s phone grip for protecting devices from damage (Sturniolo paragraph 0007).
In regards to claim 4, Hirsch in view of Sturniolo discloses a phone grip attachment as described above. Hirsch in view of Sturniolo further discloses the finger-hold is freely rotatable relative to the base.
In regards to claim 17, Hirsch discloses a phone grip attachment as described above. Hirsch fails to teach the base includes two locking portions at diagonally opposite locations on the base. However, Sturniolo discloses the base (Sturniolo Fig. 13 Item 756) includes two locking portions (Sturniolo Fig. 13 Item 757) at diagonally opposite locations on the base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sturniolo’s locking portions in Hirsch’s phone grip for protecting devices from damage (Sturniolo paragraph 0007).
In regards to claim 18, Hirsch discloses a phone grip attachment as described above. Hirsch fails to teach the base includes two locking portions at opposing ends of the base, and wherein a periphery of the base extends past each of the two locking portions at the opposing ends. However, Sturniolo discloses the base (Sturniolo Fig. 13 Item 756) includes two locking portions (Sturniolo Fig. 13 Item 757) at opposing ends of the base, and wherein a periphery of the base extends past each of the two locking portions at the opposing ends. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sturniolo’s locking portions in Hirsch’s phone grip for protecting devices from damage (Sturniolo paragraph 0007).
In regards to claim 19, Hirsch discloses a phone grip attachment as described above. Hirsch fails to teach the base includes two locking portions at opposing ends of the base, and wherein the base comprises a raised reinforcement bar extending between the two locking portions located at the opposing ends. However, Sturniolo discloses the base includes two locking portions at opposing ends of the base, and wherein the base comprises a raised reinforcement bar (Sturniolo Fig. 13 Item 756 note: Item 756 is a raised bar) extending between the two locking portions located at the opposing ends. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sturniolo’s locking portions in Hirsch’s phone grip for protecting devices from damage (Sturniolo paragraph 0007).
In regards to claim 21, Hirsch discloses a phone grip attachment as described above. Hirsch fails to teach the bottom member of the finger-hold comprises a central portion, a First tab at a first end of the bottom member, a first neck between the central portion and the first tab, a second tab at a second end of the bottom member, and a second neck between the central portion and the second tab. However, Sturniolo discloses the bottom member of the finger-hold comprises a central portion (Sturniolo Fig. 8 Item 352), a First tab (Sturniolo Fig. 8 Item 354) at a first end of the bottom member, a first neck (Sturniolo Fig. 8 note: this reads on portion between Item 352 and 354) between the central portion and the first tab, a second tab (Sturniolo Fig. 8 Item 355) at a second end of the bottom member, and a second neck (Sturniolo Fig. 8 note: this reads on portion between Item 352 and 355) between the central portion and the second tab. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sturniolo’s tabs in Hirsch’s phone grip for protecting devices from damage (Sturniolo paragraph 0007).
In regards to claim 23, Hirsch discloses a phone grip attachment as described above. Hirsch fails to teach the finger-hold is biased to the extended position by at least one spring member provided in one or more of the top and bottom members of the finger-hold. However, Sturniolo discloses the finger-hold is biased to the extended position by at least one spring member provided in one or more of the top and bottom members of the finger-hold (Sturniolo paragraph 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sturniolo’s spring in Hirsch’s phone grip for protecting devices from damage (Sturniolo paragraph 0007).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch.
In regards to claim 20, Hirsch discloses a phone grip attachment as described above. Although Hirsch does not specifically mention foam tape for securing the attachment to the phone, the examiner took official notice that using foam tape such as a double sided tape is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use foam tape for joining two components together.

Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Adeyemi (US 201500970098).
In regards to claim 35, Hirsch discloses a phone grip attachment comprising: a base (Hirsch Fig. 1-22 Item 60) configured for attachment to a phone, the base including a top surface (Hirsch Fig. 1-22 Item 60 note: this reads on the outside surface of Item 60), a bottom surface (Hirsch Fig. 1-22 Item 60 note: this reads on the inside surface of Item 60), and at least one locking portion, the bottom surface including a recessed portion (Hirsch Fig. 1-22 Item 60 note: this reads on the inside of Item 60) and the at least one locking portion (Hirsch Fig. 1-22 Item 220 paragraph 0053) comprising an overhang (Hirsch Fig. 1-22 Item 50) defining a gap between the locking portion and the top surface of the base; 
a finger-hold (Hirsch Abstract note: this reads on finger brace) attached to the base, the finger-hold having a top member (Hirsch Fig. 16 Item 20) and a bottom member (Hirsch Fig. 16 Item 1600), the finger-hold being movable between an extended position in which an opening is defined between the top member and the bottom member for use in gripping the phone (Hirsch Fig. 16) and a collapsed position in which the top member is substantially flat against the bottom member (Hirsch Fig. 16 note: Item 20 is flat so Item 1600 is flat when the finger loop collapse), wherein the finger-hold is biased to the extended position, wherein the locking portion is configured to engage the finger-hold to retain the finger-hold in the collapsed position.
Hirsch fails to teach adhesive positioned in the recessed portion of the bottom surface for securing the base to a phone. However, Adeyemi discloses adhesive positioned in the selected portion of the bottom surface for securing the base to a phone (Adeyemi paragraph 0068). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Adeyemi’s adhesive in Hirsch’s phone grip for a user to ensure that his or her smart phone does not become lost or misplace, particularly in public situations, such as bars, restaurants and the like, where the phone can easily be misplace or stolen (Adeyemi paragraph 0006).
In regards to claim 37, Hirsch in view of Adeyemi discloses a phone grip attachment as described above. Hirsch in view of Adeyemi further discloses the top member of the finger-hold is pivotally attached to the bottom member of the finger-hold (Hirsch Fig. 16 Item 20 and 1600 appear to be pivotally attached).
Claims 36, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch in view of Adeyemi as applied to claim 35 above, and further in view of Sturniolo.
In regards to claim 36, Hirsch in view of Adeyemi discloses a phone grip attachment as described above. Hirsch in view of Adeyemi fails to teach the finger-hold is rotatably attached to the base such that the finger-hold is freely rotatable relative to the base when the finger-hold is in the extended position. However, However, Sturniolo discloses the finger-hold is rotatably attached to the base such that the finger-hold is freely rotatable relative to the base when the finger-hold is in the extended position (Sturniolo Fig. 4 paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sturniolo’s handle in Hirsch’s phone grip for protecting devices from damage (Sturniolo paragraph 0007).
In regards to claim 38, Hirsch in view of Adeyemi discloses a phone grip attachment as described above. Hirsch in view of Adeyemi fails to teach the bottom member of the finger-hold comprises a central portion, a first tab at a first end of the bottom member, a first neck between the central portion and the first tah, a second tab at a second end of the bottom member, and a second neck benveen the central portion and the second tab. However, Sturniolo discloses the bottom member of the finger-hold comprises a central portion (Sturniolo Fig. 8 Item 352), a First tab (Sturniolo Fig. 8 Item 354) at a first end of the bottom member, a first neck (Sturniolo Fig. 8 note: this reads on portion between Item 352 and 354) between the central portion and the first tab, a second tab (Sturniolo Fig. 8 Item 355) at a second end of the bottom member, and a second neck (Sturniolo Fig. 8 note: this reads on portion between Item 352 and 355) between the central portion and the second tab. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sturniolo’s tabs in Hirsch’s phone grip for protecting devices from damage (Sturniolo paragraph 0007).

In regards to claim 41, Hirsch discloses a method comprising: providing a phone grip attachment comprising:
a base (Hirsch Fig. 1-22 Item 60) configured for attachment to a phone, the base including a top surface (Hirsch Fig. 1-22 Item 60 note: this reads on the outside surface of Item 60), a bottom surface (Hirsch Fig. 1-22 Item 60 note: this reads on the inside surface of Item 60), and at least one locking portion, the bottom surface including a recessed portion (Hirsch Fig. 1-22 Item 60 note: this reads on the inside of Item 60) and the at least one locking portion (Hirsch Fig. 1-22 Item 220 paragraph 0053) comprising an overhang (Hirsch Fig. 1-22 Item 50) defining a gap between the locking portion and the top surface of the base; 
a finger-hold (Hirsch Abstract note: this reads on finger brace) attached to the base, the finger-hold having a top member (Hirsch Fig. 16 Item 20) and a bottom member (Hirsch Fig. 16 Item 1600), the finger-hold being movable between an extended position in which an opening is defined between the top member and the bottom member for use in gripping the phone (Hirsch Fig. 16) and a collapsed position in which the top member is substantially flat against the bottom member (Hirsch Fig. 16 note: Item 20 is flat so Item 1600 is flat when the finger loop collapse), wherein the finger-hold is biased to the extended position, wherein the locking portion is configured to engage the finger-hold to retain the finger-hold in the collapsed position, collapsing the finger-hold from the extended position to the collapsed position by pressing the top member substantially flat against the bottom member (Hirsch Fig. 16 note: when the phone is placed on a flat surface such as table and screen is facing upward, item 1600 is flat because Item 20 is flat i.e. phone’s weight collapse the finger loop).
Hirsch fails to teach adhesive positioned in the recessed portion of the bottom surface for securing the base to a phone, securing the phone grip attachment to a phone using the adhesive. However, Adeyemi discloses adhesive positioned in the selected portion of the bottom surface for securing the base to a phone, securing the phone grip attachment to a phone using the adhesive (Adeyemi Fig. 11 paragraph 0068). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Adeyemi’s adhesive in Hirsch’s phone grip for a user to ensure that his or her smart phone does not become lost or misplace, particularly in public situations, such as bars, restaurants and the like, where the phone can easily be misplace or stolen (Adeyemi paragraph 0006).
Hirsch and Adeyemi fails to teach rotating the finger-hold until at least one tab of the finger-hold is positioned in the gap defined by the overhang. However, Sturniolo discloses rotating the finger-hold until at least one tab of the finger-hold is positioned in the gap defined by the overhang (Sturniolo: paragraph 108, 109 note: this reads on “handle couple 860 Including a handle lock 867 to prevent any pivotal motion until it is released or Including a pivot stop 868 to limit angle swing out from rear cover 810”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sturniolo’s locking portions in Hirsch’s phone grip for protecting devices from damage (Sturniolo paragraph 0007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10554798. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10554798 encompasses all the limitations recited in claims 1-9 and 16-22.
Claims 1-22 and 34-42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15923629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 15923629 encompasses all the limitations recited in claims 1-22 and 34-42.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 24-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641